Reversing.
Under a proper indictment, Bob Terry was convicted for the second time of the offense of having spirituous liquor in his possession and sentenced to one year in the penitentiary.
The evidence on the trial was not taken by an official stenographer, but purports to be given in narrative form *Page 52 
in the bill of exceptions. It does not appear therein that any evidence was introduced relating to a former trial and conviction. It therefore clearly appears that the verdict is not sustained by the evidence, and that the court erred in submitting a felony charge to the jury. For this reason the case must be reversed. No other questions are determined.
Wherefore the judgment is reversed, and cause remanded for proceedings consistent with this opinion.